On motion for rehearing.
SHARP, Judge.
In our original opinion [65 S.W.(2d) 496]‘we erroneously stated that this suit was filed October 25, 1929. The record discloses that the suit was filed on March 21, 1930. While this correction in no- way changes the conclusions reached in the former opinion, it is made so that the facts stated will accurately state the facts contained in the record.
Having made the foregoing correction, we recommend that the defendant in error’s motion for rehearing be overruled.